993 A.2d 269 (2010)
In re Objection to Nomination Petition of Pia VARMA as Candidate for the Republican Nomination for Representative in U.S. Congress from the First Congressional District.
Objection of Mark D. Lupke and Anthony Gilberti III.
Appeal of Pia Varma.
No. 12 EAP 2010.
Supreme Court of Pennsylvania.
April 28, 2010.
Samuel C. Stretton, West Chester, for Pia Varma.
Steven S. Kaplan, Stephen A. Cozen, Philadelphia, Adam Craig Bonin, Elizabeth Joy Myers, for Mark D. Lupke and Anthony Gilberti, III.
Louis Lawrence Boyle, for Bureau of Commissions, Elections & Legislation.

ORDER
PER CURIAM.
AND NOW, this 28th day of April 2010, the order of the Commonwealth Court is AFFIRMED.